 Case 2:21-cv-02280-JPM-cgc Document 1 Filed 05/04/21 Page 1 of 4                     PageID 1




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
_____________________________________________________________________________

RICKY FRYAR,                              )
                                          )
      Plaintiff,                          )
                                          )
v.                                        )     Civil Action No.: 2:21-cv- 02280
                                          )
THE KROGER CO., KROGER LIMITED            )
PARTNERSHIP I, and ASSEMBLED              )     JURY DEMANDED
PRODUCTS CORPORATION OF ROGER,            )
ARKANSAS                                  )
                                          )
      Defendants.                         )
______________________________________________________________________________

                            NOTICE OF REMOVAL
______________________________________________________________________________

       Pursuant to 28 U.S.C. § 1446, Defendants, Kroger Limited Partnership and The Kroger

Co. (hereinafter “Kroger” or “Defendants”) hereby file this Notice of Removal removing this

case from the Circuit Court of Shelby County, Tennessee, Case No. CT-1259-21, where it is

currently pending, to the United States District Court for the Western District of Tennessee. This

cause is removable pursuant to 28 U.S.C. § 1332, in that Plaintiff’s claims invoke the Court’s

diversity jurisdiction and the amount in controversy exceeds the statutorily required $75,000.00.

In support of removal, Kroger respectfully submits as follows:

                                      INTRODUCTION

       1.      Defendant, The Kroger Company is a for-profit corporation with its principal

place of business located at 1014 Vine Street, Cincinnati, Ohio 45202. The Kroger Company

does not own the property at issue and is not the appropriately named defendant. Kroger Limited

Partnership I is a limited partnership with its principal place of business located at 1014 Vine
 Case 2:21-cv-02280-JPM-cgc Document 1 Filed 05/04/21 Page 2 of 4                      PageID 2




Street, Cincinnati, Ohio 45202. Kroger Limited Partnership I maintains the property at issue and

is the appropriate named defendant.

       2.      Upon information and belief, Assembled Products Corporation (“APC”) of

Rogers, Arkansas is a corporation doing business in Arkansas with its principal address

identified as 115 E. Linden St., Rogers, Arkansas 72756. Defendant APC’s registered agent for

service of process if Erin Kiefer at 115 E. Linden St., Rogers, Arkansas 72756.

       3.      Plaintiff, Ricky Fryar, is a citizen and resident of Shelby County, Collierville,

Tennessee.

       4.      Plaintiff’s complaint seeks damages in excess of Seventy-Five Thousand Dollars

($75,000).

       5.      The United States District Court for the Western District of Tennessee is the

federal judicial district embracing the Circuit Court of Shelby County, Tennessee, where this suit

was originally filed. Venue is therefore proper under 28 U.S.C. §§ 81(b)(1) and 1441(a).

       6.      Pursuant to 28 U.S.C. § 1332, this civil action is removable as it invokes the

federal court’s diversity jurisdiction. This Court therefore has subject matter jurisdiction over

this civil action, and removal is proper.

                                   PROCEDURAL HISTORY

       7.      Ricky Fryar (“Plaintiff”) instituted this civil action in the Circuit Court of Shelby

County, Tennessee, on March 29, 2021, arising out of injuries allegedly sustained in Shelby

County, Tennessee, on or about April 26, 2020. A true and correct copy of all process and

pleadings as served upon Kroger is attached hereto as Exhibit “A” and is incorporated herein by

reference.




                                                 2
 Case 2:21-cv-02280-JPM-cgc Document 1 Filed 05/04/21 Page 3 of 4                      PageID 3




       8.      Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal will be filed

with the Shelby County Circuit Court, and written notice will be provided to Plaintiff along with

a copy of this pleading.

       9.      Counsel for Kroger conferred with counsel for co-defendant, Assembled Products

Corporation of Rogers, Arkansas., on April 27 and May 3, 2020, and Co-Defendant consents to

removal to federal court.

                REMOVAL IS TIMELY FILED UNDER 28 U.S.C. § 1446(b)

       10.     “The notice of removal of a civil action or proceeding shall be filed within thirty

days after the receipt by the defendant, through service or otherwise, of a copy of the initial

pleading setting forth the claim for relief upon which such action or proceeding is based, or

within thirty days after the service of summons upon the defendant if such initial pleading has

then been filed in court and is not required to be served on the defendant, whichever period is

shorter.” 28 U.S.C. § 1446.

       11.     Kroger was served with the summons in this action via certified mail on April 7,

2021. As such, pursuant to 28 U.S.C. § 1446(b), this notice of removal is timely filed since it is

filed on or before May 7, 2021.

                                  NON-WAIVER OF DEFENSES

       12.     By removing this action from Shelby County Circuit Court, Kroger does not

waive any defenses available to them.

       13.     By removing this action from Shelby County Circuit Court, Kroger does not

admit any of the allegations in Plaintiff’s complaint.

       WHEREFORE, PREMISES CONSIDERED, Kroger, by and through its counsel,

desiring to remove this civil action to the United States District Court for the Western District of

Tennessee, being the district and division for the county in which such civil action is pending,
                                                 3
 Case 2:21-cv-02280-JPM-cgc Document 1 Filed 05/04/21 Page 4 of 4                     PageID 4




pray that the filing of this Notice of Removal, the giving of written notice thereof to Plaintiff,

and the filing of a copy of this Notice of Removal with the clerk of the Circuit Court of Shelby

County, Tennessee, shall effect the removal of said civil action to this Honorable Court. Kroger

demands a jury to try the issues.

       Respectfully submitted this the 4th day of May, 2021.

                                             LEWIS THOMASON, P.C.

                                             By: s/Christopher L. Vescovo
                                             CHRISTOPHER L. VESCOVO (14516)
                                             LAURA L. DEAKINS (30131)
                                             Attorneys for Defendants, Kroger Limited
                                             Partnership I and The Kroger Company
                                             40 South Main Street, Suite 2900
                                             Memphis, TN 38103
                                             (901) 525-8721
                                             cvescovo@lewisthomason.com
                                             ldeakins@lewisthomason.com

                                    CERTIFICATE OF SERVICE

        I hereby certify that on the 4th day of May, 2021, a copy of the foregoing pleading has
been delivered to all parties at interest in this cause via electronic mail and/or ECF or by
delivering same to each party or party’s attorney as follows:

                               Ethan D. Sandifer (22509)
                               John Michael Bailey (6941)
                               5978 Knight Arnold Road, Suite 400
                               Memphis, TN 38115
                               Phone: (901) 529-1111
                               Attorneys for Plaintiff

                               Effie V. Bean Cozart
                               Law Offices of Julie Bhattacharya Peak
                               Employees of Liberty Mutual Group, Inc.
                               Mobile: 901.359.1295
                               Direct dial: 615.986.7707
                               Effie.Cozart@libertymutual.com
                               Attorney for Assembled Products Corporation
                               of Rogers, Arkansas

                                                    s/Christopher L. Vescovo
10343863

                                                4
